Lawrence, J.
This is a companion case to that of No. S20, In re Estate of Joseph F. Berryhill, an Infant, by William Berry hill, Guardian, and Galbreath Oil & Gas Co., Appellees, 104 S. W. 847; the appellant here being the same appellant there. The two cases are based upon essentially the same facts, except in this case it appears that there is an affidavit of the appellant’s agent and attorney denying that it did make any sealed bid on the lease in question, as reported by the master in chancery. This does not affect the merits of the case as we view it, for the reason" that the material question is: Did the court at any time, or in any manner, approve or confirm the leasing of the guardian to this appellant? The record fails to show any such action upon the part of the court, or any report of the master even recommending it. Aside from what, is above stated, the material facts of the case are identical, and therefore *602it must follow that the opinion given in No. 820 will in all respects be the opinion in this.
The judgment of the court is affirmed.
Gild, C. J., and Clayton and Townsend, JJ., concur.